DETAILED ACTION
Applicants’ arguments, filed 6 June 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions.

Amendment is Not New Matter
The amendment to claim 21 and new claim 32 are not new matter in view of the instant specification, page 34, paragraph 0109, relevant text reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    112
    636
    media_image1.png
    Greyscale

The examiner has annotated relevant portions of the above-reproduced text that would appear to show that the amendment is not new matter.

Withdrawn Rejection
In the prior office action on 7 January 2022, the examiner rejected the instant claims over the combination Chou et al. (Journal of Bioscience and Bioengineering, Vol. 95, No. 4, 2003, pages 405-408) in view of Kirpotin (US Patent 6,110,491). This rejection has been withdrawn, and the examiner presents the following rationale for withdrawing this rejection.
Chou et al. (hereafter referred to as Chou) is drawn to an irinotecan liposome and a method of preparing such a liposome via gradient loading, as of Chou, title and abstract. Chou teaches loading with dextran sulfate. 
Chou differs from the claimed invention because Chou does not teach polyphosphate with 13-18 phosphate units. 
Instant claim 21 requires that the millimoles of irinotecan per gram of total liposomal lipids is between 0.8 and 1.7. Chou teaches a maximum of 0.254 mg drug (irinotecan)/mg lipid, as of Chou, page 407, right column, last full paragraph. The examiner has presented the following calculation to convert this to molar ratio below, using a molecular weight of 586 Daltons for irinotecan and 790.1 Daltons for distearoyl phosphatidylcholine, which is the most prominent lipid, and wherein the active is irinotecan.
            
                
                    
                        
                            
                                0.254
                                 
                                m
                                g
                                 
                                a
                                c
                                t
                                i
                                v
                                e
                            
                            
                                1
                                 
                                m
                                g
                                 
                                l
                                i
                                p
                                i
                                d
                            
                        
                    
                
                ×
                
                    
                        
                            
                                1
                                 
                                m
                                m
                                o
                                l
                                 
                                a
                                c
                                t
                                i
                                v
                                e
                            
                            
                                586
                                 
                                m
                                g
                                 
                                a
                                c
                                t
                                i
                                v
                                e
                            
                        
                    
                
                ×
                
                    
                        
                            
                                1000
                                 
                                m
                                g
                                 
                                l
                                i
                                p
                                i
                                d
                            
                            
                                1
                                 
                                g
                                r
                                a
                                m
                                 
                                l
                                i
                                p
                                i
                                d
                            
                        
                    
                
                ≈
                0.433
                
                    
                        m
                        m
                        o
                        l
                         
                        i
                        r
                        i
                        n
                        o
                        t
                        e
                        c
                        a
                        n
                    
                    
                        g
                        r
                        a
                        m
                         
                        l
                        i
                        p
                        i
                        d
                    
                
            
        
If the molecular weight of irinotecan hydrochloride trihydrate of 677.2 Daltons, as preferred by applicant in the footnote on page 5 of applicant’s response were used, the result would be the following.
            
                
                    
                        
                            
                                0.254
                                 
                                m
                                g
                                 
                                a
                                c
                                t
                                i
                                v
                                e
                            
                            
                                1
                                 
                                m
                                g
                                 
                                l
                                i
                                p
                                i
                                d
                            
                        
                    
                
                ×
                
                    
                        
                            
                                1
                                 
                                m
                                m
                                o
                                l
                                 
                                a
                                c
                                t
                                i
                                v
                                e
                            
                            
                                677.2
                                 
                                m
                                g
                                 
                                a
                                c
                                t
                                i
                                v
                                e
                            
                        
                    
                
                ×
                
                    
                        
                            
                                1000
                                 
                                m
                                g
                                 
                                l
                                i
                                p
                                i
                                d
                            
                            
                                1
                                 
                                g
                                r
                                a
                                m
                                 
                                l
                                i
                                p
                                i
                                d
                            
                        
                    
                
                ≈
                0.375
                
                    
                        m
                        m
                        o
                        l
                         
                        i
                        r
                        i
                        n
                        o
                        t
                        e
                        c
                        a
                        n
                    
                    
                        g
                        r
                        a
                        m
                         
                        l
                        i
                        p
                        i
                        d
                    
                
            
        
The larger amount of 0.433 mmol irinotecan per gram of lipid is only about half of the minimum amount recited by the instant claims of 0.8 mmol irinotecan per gram of lipid.
As such, the instant claims, as currently amended, overcome the previously applied rejection over Chou in view of Kirpotin. Chou teaches a maximum of 0.433 mmol drug (irinotecan)/gram of lipid, as of Chou, page 407, right column, last full paragraph. In contrast, the minimum encapsulation level in the proposed examiner’s amendment is 0.8 mmol of irinotecan per gram of lipid. As such, the instant claims require that a significantly larger amount of irinotecan active agent be encapsulated as compared with what is taught by Chou.
The examiner further takes the position that it would not have been prima facie obvious for the skilled artisan to have optimized the composition of Chou to have encapsulated the amount of irinotecan recited by the claims of the proposed amendment. Even if, purely en arguendo, the skilled artisan would have been motivated to have modified Chou to have added more irinotecan, there would have been no reasonable expectation that the additionally added irinotecan would have been successfully encapsulated by the liposome. Chou appears to teach that 0.254 mg irinotecan per mg lipid (i.e. 0.433 mmol of irinotecan per gram of lipid) is the maximum encapsulation level of irinotecan achievable, as of Chou, page 407, right column, last full paragraph. As such, there would have been no expectation that increasing the encapsulated amount of irinotecan would have been possible based upon the teachings of Chou. As applicant has encapsulated a greater amount of irinotecan than what was envisioned by Chou, the instant claims, as currently amended, overcome the applied obviousness rejection.
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See MPEP 2144.05(II)(B), first paragraph in section. In this case, there does not appear to be such a reasonable expectation of success. This is because, even if the skilled artisan would have been motivated to have added more irinotecan to the composition of Chou, there would have been no reasonable expectation that the additional irinotecan would have successfully been encapsulated. This is at least because Chou appears to teach that 0.254 mg irinotecan per mg lipid (i.e. 0.433 mmol of irinotecan per gram of lipid) is the maximum encapsulation level of irinotecan achievable, as of Chou, page 407, right column, last full paragraph, and there would have been no reasonable expectation that this amount of encapsulated irinotecan could have been increased to 0.8 mmol of irinotecan per gram of lipid.
As such, the examiner has withdrawn the previously applied rejection over Chou in view of Kirpotin.

Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously applied obviousness rejections in applicant’s response on 6 June 2022. These arguments are understood to be moot in view of the withdrawal of the previously applied obviousness rejection. As such, applicant’s arguments have not been addressed substantively.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,350,201 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,413,510 in view of Kirpotin (US Patent 6,110,491).
The instant claims are drawn to a composition comprising liposomes comprising irinotecan and a polyphosphate having 13-18 phosphate units. The claims require a range of irinotecan to total lipids of 0.15:1 to 1.5:1.
The conflicting claims are drawn to a composition comprising liposomes comprising irinotecan and either triphosphate (in the ‘510 patent) or pyrophosphate (in the ‘201 patent). The claims require a range of irinotecan to total lipids of 0.15:1 to 1.5:1.
The conflicting claims appear to differ from the instantly claimed invention because the conflicting claims do not require polyphosphate.
Kirpotin teaches a liposome composition comprising an encapsulated active compound, as of Kirpotin, title and abstract. Said liposome may be loaded with polyphosphate with 13-18 phosphate units, as of Kirpotin, column 13, Example 4, reproduced below.

    PNG
    media_image2.png
    422
    427
    media_image2.png
    Greyscale

Kirpotin also teaches a polyphosphate as of column 4 lines 20-34, reproduced below.

    PNG
    media_image3.png
    269
    421
    media_image3.png
    Greyscale

Kirpotin does not teach irinotecan.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the polyphosphate with 13-18 phosphate units of irinotecan in place of the triphosphate or polyphosphate of the conflicting claims to be combined with irinotecan in the liposome of the conflicting claims. Both polyphosphate, triphosphate, and pyrophosphate appear to comprise multiple repeating phosphate units. As such, these phosphates would have been useful for loading an active agent such as irinotecan. As such, the skilled artisan would have been motivated to have substituted the polyphosphate of Kirpotin with 13-18 phosphate units in place of the triphosphate or pyrophosphate of the conflicting claims in order to have predictably loaded the irinotecan of the conflicting claims into the liposome of the conflicting claims with a reasonable expectation of success. The simple substitution of one element (polyphosphate with 13-18 units) in place of another (triphosphate or pyrophosphate) to achieve predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale B.


Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,147,867 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,329,213 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,703,181 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,658,203 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,992,970 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,737,528 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,717,723 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,724,303 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,730,891 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,782,349 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,722,508 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,052,079 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,456,360 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,993,914 in view of Kirpotin (US Patent 6,110,491).
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,071,726 in view of Kirpotin (US Patent 6,110,491).
The instant claims are drawn to a composition comprising liposomes comprising irinotecan and a polyphosphate having 13-18 phosphate units. The claims require a range of irinotecan to total lipids of 0.8 to 1.7 millimoles of irinotecan per gram of total lipid.
The conflicting claims in all of the above applications are drawn to compositions or methods involving compositions comprising liposomes with irinotecan as the active agent and either sucrose octasulfate or inositol hexaphosphate in combination therewith.
The conflicting claims appear to differ from the instantly claimed invention because the conflicting claims do not require polyphosphate. The inositol hexaphosphate in the conflicting claims does not read on the claimed polyphosphate because the inositol hexaphosphate has only six phosphate units, whereas the instant claims require 13-18 phosphate units.
Kirpotin teaches a liposome composition comprising an encapsulated active compound, as of Kirpotin, title and abstract. Said liposome may be loaded with polyphosphate with 13-18 phosphate units, as of Kirpotin, column 13, Example 4, reproduced below.

    PNG
    media_image2.png
    422
    427
    media_image2.png
    Greyscale

Kirpotin also teaches a polyphosphate as of column 4 lines 20-34, reproduced below.

    PNG
    media_image3.png
    269
    421
    media_image3.png
    Greyscale

Kirpotin does not teach irinotecan.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the polyphosphate with 13-18 phosphate units of irinotecan in place of the sucrose octasulfate or inositol hexaphosphate of the conflicting claims to be combined with irinotecan in the liposome of the conflicting claims. Both polyphosphate with 13-18 units, sucrose octasulfate, and inositol hexaphosphate appear to comprise multiple repeating anionic units. As such, these phosphates would have been useful for loading a cationic active agent such as irinotecan. As such, the skilled artisan would have been motivated to have substituted the polyphosphate of Kirpotin with 13-18 phosphate units in place of the sucrose octasulfate or inositol hexaphosphate of the conflicting claims in order to have predictably loaded the irinotecan of the conflicting claims into the liposome of the conflicting claims with a reasonable expectation of success. The simple substitution of one element (polyphosphate with 13-18 units) in place of another (sucrose octasulfate or inositol hexaphosphate) to achieve predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
With regard to the ‘726 patent, there do not appear to be common inventors between the ‘726 patent and the instant application. However, the ‘726 patent appears to have a common assignment with the instant application. As such, the double patenting rejection over the ‘726 patent is understood to be proper.

Response to Arguments Regarding Double Patenting Rejections
In applicant’s response, page 6, bottom paragraph and page 7, top paragraph, applicant argued that the previously applied double patenting rejection over the claims of copending application 17/325,337 is improper because the ‘337 application has been abandoned. The examiner agrees and has withdrawn the previously applied rejection over the ‘337 application.
Otherwise, applicant has requested that the double patenting rejections be held in abeyance until allowable subject matter is indicated, as of applicant’s response, page 6, second to last paragraph. As such, the double patenting rejections (other than that over the ‘337 application) have been maintained.

Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612